DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heitzmann (U.S. 6,478,321).
Heitzmann A variable rate leaf spring vehicle suspension system comprising: a vehicle frame (15); a single leaf spring (21) extending from a first end (at a hanger bracket 20) to a second end (31); and a tension shackle (25) pivotably coupled to the vehicle frame (15) about an axis (30), the tension shackle (25) defining a channel (a channel is defined by two shackle plates, and two pins 30, 33), the second end (32) of the leaf spring disposed within the channel of the tension shackle (25), wherein the axis (30) about which the tension shackle (25) is pivotable is below the second end of the leaf spring (see fig. 2); an eye spring bushing (fig. 1 shows an eye bushing at hanger bracket 20) coupled to the vehicle frame (20), the first end of the leaf spring (21) coupled to the eye spring bushing; wherein pivoting of the tension shackle in response to an increasing, upward load reduces a effective length of the leaf spring (upon increasing upward load, a pin of the shackle 25 wherein the second end 31 of the leaf spring is attached is moved in direction toward the bracket 20; in other words, the effective length of the leaf spring 21 is shorten).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heitzmann (U.S. 6,478,321).
Heitzmann discloses every element of the invention as discussed above except the single leaf spring is formed of a composite material or metal. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to use composite material or metal for the leaf spring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin 125 USPQ 233.

Allowable Subject Matter
Claims 3-5, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        September 21, 2022